                     Case MDL No. 2942 Document 342 Filed 06/01/20 Page 1 of 3
  UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

                 2942                                                       COVID-19 Bus. Interr. Protection Ins. Litig.
MDL No. _____________ & TITLE - IN RE: __________________________________

Case Caption (Include Plaintiff, District, and Civil Action No.) (attach list if necessary):
Please see attached list.
_________________________________________________________________

                                     CORPORATE DISCLOSURE STATEMENT

                                                 Liberty Mutual Group Inc.
The undersigned counsel for ___________________________, (attach list if necessary) certifies that this
party is a non-governmental corporate party and that:


✔            This party's parent corporation(s) are listed below:


 Please see attached list.



             The following publicly-held corporation(s) own 10% or more of the party's stock (attach list if
             necessary):




OR

        This party does not have any parent corporations; and no publicly-held corporation owns 10% or
more of the party's stock.



/s/ Cari K. Dawson                                                                  Alston & Bird LLP
_____________________________                                                      __________________________________
       Signature of Attorney                                                                            Name of Firm

1201 West Peachtree St.                                                           Atlanta, Georgia 30309
___________________________                                                      ___________________________________
       Address                                                                                          City/State/Zip Code
       June 1, 2020
Date _____________________


Instructions:

1. Download the form. Fill out the form and save as a PDF document. All documents filed with the Judicial Panel should be in PDF Format including attachments and
exhibits. The Corporate Disclosure Statement is to be filed as a separate document. Any documents submitted with the Corporate Disclosure Statement are attachments.
2. Select MDL from the menu bar at the top of the ECF screen.
3. Click on Corporate Disclosure Statement. Select Next.
4. Enter the three or four digit number (without the MDL letters) and click the Find This Case button.
5. If this is the correct MDL No., select next. Also, select next for the following screen.
6. Choose the cases for which the Disclosure Statement is being filed.
7. Select the party filing the Disclosure Statement
8. Select the document to which the Corporate Disclosure relates. (Note: Disclosures filed in new litigations will be linked to the initial Motion for Transfer and Disclosures
filed in transferred litigations should be linked to the Conditional Transfer Order (CTO) or Motion and Brief to Vacate CTO).
9. Upload the Corporate Disclosure Form and any attachments as a PDF document.
10. Submit the Disclosure Statement by selecting the Next button.
             Case MDL No. 2942 Document 342 Filed 06/01/20 Page 2 of 3



                           BEFORE THE JUDICIAL PANEL ON
                             MULTIDISTRICT LITIGATION

       IN RE: COVID-19 BUSINESS INTERRUPTION INSURANCE COVERAGE
                          LITIGATION, MDL NO. 2942

                                      CASE CAPTION
                       (Corporate Disclosure Statement, “Case Caption”)


    1. Laudenbach Periodontics and Dental Implants, LTD v. Liberty Mut. Ins., Civil Action No.
       2:20-cv-02029-TJS (E.D. Pa.)

    2. Accents in Sterling, Inc. v. Liberty Mut. Ins. Grp., et al., Civil Action No. 1:20-cv-11005
       (D. Mass.)




LEGAL02/39768841v1
             Case MDL No. 2942 Document 342 Filed 06/01/20 Page 3 of 3



                            BEFORE THE JUDICIAL PANEL ON
                              MULTIDISTRICT LITIGATION

        IN RE: COVID-19 BUSINESS INTERRUPTION INSURANCE COVERAGE
                           LITIGATION, MDL NO. 2942

                                 PARENT CORPORATIONS
                     (Corporate Disclosure Statement, “Parent Corporations”)



    •   LMHC Massachusetts Holdings Inc. owns 100% of the stock of Liberty Mutual Group
        Inc.

    •   Liberty Mutual Holding Company Inc. owns 100% of the stock of LMHC Massachusetts
        Holdings Inc.




LEGAL02/39770050v1
